TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00628-CV



                                     Lester Taylor, Appellant

                                                   v.

                             Texas Workforce Commission, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-GN-12-003645, HONORABLE GUS J. STRAUSS, JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on October 27, 2014.

The Clerk of this Court subsequently notified the appellant that the clerk’s record had not been filed

and was overdue, and that notice had been received from the district clerk that the appellant had

neither paid, nor made arrangements for payment, for the clerk’s record. The notice requested that

the appellant make arrangements for the clerk’s record and submit a status report regarding this

appeal by November 6, 2014. Further, the notice advised the appellant that his failure to comply

with this request could result in the dismissal of his appeal for want of prosecution. To date, the

appellant has not filed a status report or otherwise responded to this Court’s notice, and the clerk’s

record has not been filed.

               If the trial court clerk fails to file the clerk’s record due to the appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may
dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without

payment of costs. Tex. R. App. P. 37.3(b). In this case, the appellant has not established that he

is entitled to proceed without payment of costs. See Tex. R. App. P. 20.1 (providing procedure for

establishing indigence on appeal). Because the appellant has failed to pay or make arrangements to

pay the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.

See Tex. R. App. P. 42.3(b).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed January 13, 2015




                                                  2